DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Application, filed 03/25/2020 Claims Priority from Provisional Application 62823577, filed 03/25/2019.

Claims 1—15 filed on 03/25/2020 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 10 & 2, the phrase "substantially" renders the claim indefinite because the breath is uncertain; i.e., how substantial?  
See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by “Tucker” et al. [US 9465960 B2].

Regarding Claim 1. Tucker disclose A laser light communication apparatus, comprising: 
a light transmitter; a light receiver; and a control module; wherein said light transmitter comprises one or more light transmitting cells; wherein said light receiver comprises one or more light receiving cells [Tucker disclose a light source transmitted through gas cell (Abstract); see also FIGS.1, 4, 7 and 9, where transmitting/receiving and controller modules, cells are disclosed]; and wherein said light transmitting cells generates a data light, wherein said data light is based on a data packet to be transmitted [Tucker disclose transmitted communications as signals or packets (see receive physics based output 52, 100, FIGS.2 and 5)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2—15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Tucker” et al. [US 9465960 B2] in view of “Latham” et al. [US 2017/0085319 A1].

Tucker in view of Latham further disclose claim 2. The laser light communication apparatus of claim 1, wherein said light transmitter comprises a barrier light source; wherein said barrier light source substantially surrounds said one or more light transmitting cells [Tucker disclose a light source transmitted through gas cell (Abstract); see also FIGS.1, 4, 7 and 9, where transmitting/receiving and controller modules, cells are disclosed].

Tucker fails; but, Latham, analogues art, disclose such that a light generated by said barrier light source encapsulates said data light [Latham disclose A data field is generated by encapsulating the light code message (Abstract), FIG.17 (par.0080-0081)];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Tucker by incorporating the teaching of Latham in order implement message protocol and controller area network bus messaging platform for a light bar system.

Tucker in view of Latham further disclose claims 3 and 4. The laser light communication apparatus of claim 2, wherein said barrier light source comprises a plurality of light emitting sources; and wherein said light receiver comprises a barrier light receiver [see FIGS. 6—8, Tucker disclosing plurality of modules with sub components]. 

Tucker in view of Latham further disclose claims 5 and 6. The laser light communication apparatus of claim 4, wherein said barrier light receiver is in electronic communication with said control module and is configured to generate a stop signal if said barrier light receiver does not receive said light generated by said barrier light source; and wherein said stop signal causes said light transmitter to pause generating said data light; wherein said barrier light receiver is configured to generate a go signal if said barrier light receiver receives said light generated by said barrier light source after generating said stop signal; and wherein said control module is configured to determine a portion of said data packet to be transferred that was interrupted between said stop and go signals and resend said portion of said data packet to be transferred and thereafter continue transmitting remainder of said data packet to be transferred [see FIGS. 1, 4 and 7; apparatuses and modules having capability of transmitting and block/stopping transmission]. 

Tucker in view of Latham further disclose claims 7 and 8. The laser light communication apparatus of claim 6, wherein said light receiver comprises a power source that is charged when said barrier light receiver receives said light generated by said barrier light source; wherein said light receiver comprises a power source that is charged when said light receiver receives said data light [see FIG.7 with FIG.1, Tucker disclosing power source]. 

Tucker in view of Latham further disclose claim 9. The laser light communication apparatus of claim 1, further comprising a stabilizer; wherein said stabilizer ensures that said light transmitter and said light receiver are aligned such that said data light is received by said light receiving cells [Tucker disclose “stabilization” see FIGS.7].
Regarding Claim 10. A laser light communication apparatus, comprising: a light transmitter; a light receiver; a stabilizer; and a control module; wherein said light transmitter comprises one or more light transmitting cells; wherein said light receiver comprises one or more light receiving cells; wherein said barrier light source comprises a plurality of light emitting sources; wherein said light receiver comprises a barrier light receiver; wherein said barrier light receiver is in electronic communication with said control module and is configured to generate a stop signal if said barrier light receiver does not receive said light generated by said barrier light source; wherein said stop signal causes said light transmitter to pause generating light; wherein said barrier light receiver is configured to generate a go signal if said barrier light receiver receives said light generated by said barrier light source  [Tucker disclose a light source transmitted through gas cell (Abstract); see also FIGS.1, 4, 7 and 9, where transmitting/receiving and controller modules, cells are disclosed]; 
wherein said control module is configured to determine a portion of said data packet to be transferred that was interrupted between said stop and go signals and resend said portion of said data packet to be transferred and thereafter continue transmitting remainder of said data packet to be transferred [see FIGS. 1, 4 and 7; apparatuses and modules having capability of transmitting and block/stopping transmission]; and 
wherein said stabilizer ensures that said light transmitter and said light receiver are aligned such that said data light is received by said light receiver [Tucker disclose “stabilization” see FIGS.7]. 

Tucker does not; however, Latham, analogues art, disclose and wherein said light transmitting cells generates a data light, wherein said data light is based on a data packet to be transmitted, wherein said light transmitter comprises a barrier light source Latham disclose “the light bar system generating a light code message” (Abstract); see FIG.17]; wherein said barrier light source substantially surrounds said one or more light transmitting cells such that a light generated by said barrier light source encapsulates said data light [Latham disclose A data field is generated by encapsulating the light code message (Abstract), FIG.17 (par.0080-0081)];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Tucker by incorporating the teaching of Latham in order implement message protocol and controller area network bus messaging platform for a light bar system.

Tucker in view of Latham further disclose claims 11 and 12. The laser light communication apparatus of claim 10, wherein said light receiver comprises a power source that is charged when said light receiver receives said data light; wherein said light receiver comprises a power source that is charged when said barrier light receiver receives said light generated by said barrier light source [see FIG.7 with FIG.1, Tucker disclosing power source].
Regarding Claim 13. A method of transmitting information using a laser light communication apparatus, comprising the step of transmitting a data from a data transmitter to a data receiver; wherein said data transmitter is a light transmitter comprising one or more light transmitting cells; wherein said data receiver is a light receiver comprising one or more light receiving cells [Tucker disclose a light source transmitted through gas cell (Abstract); see also FIGS.1, 4, 7 and 9, where transmitting/receiving and controller modules, cells are disclosed]. 

Tucker does not; however, Latham, analogues art, disclose and wherein said data is encoded by a control module to be translated into a series of light pulses [Latham disclose A data field is generated by encapsulating the light code message (Abstract), FIG.17 (par.0080-0081)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Tucker by incorporating the teaching of Latham in order implement message protocol and controller area network bus messaging platform for a light bar system [see FIG.7 with FIG.1, Tucker disclosing power source].

Tucker in view of Latham further disclose claim 14. The method of transmitting information of claim 13, wherein said data is transmitted through said series of light pulses, which are generated by said light transmitting cells and received by said light receiving cells [Tucker disclose a light source transmitted through gas cell (Abstract); see also FIGS.1, 4, 7 and 9, where transmitting/receiving and controller modules, cells are disclosed]. 

Tucker in view of Latham further disclose claims 15—17. The method of transmitting information of claim 14, further comprising the step of physically encrypting said data by having said control module allocate portions of said data to specific individual units of said light transmitting cells via an encryption key, such that after said data is received by said light receiver, said data must be decrypted according to said encryption key in order to be intelligible; wherein said encryption key is predetermined; and wherein said encryption key is generated and transmitted to said light receiver before any of said data is transmitted from said light transmitter to said light receiver [Tucker discloses key generation module 74 used for encryption/decryption (FIG.4; see also generate key based on discrete signal (FIG.5)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; for example, US 2005/0182927 A1 is directed to multi-function solar cell array in authentication token.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434